Certified Question of State Law, No. 3:99CV7687. This cause came before the court on the certification of a state law question from the United States District Court for the Northern District of Ohio, Western Division. On November 29, 2000, petitioner filed a reply brief that was due, under S.Ct.Prac.R. XVIII, no later than November 20, 2000. Therefore, petitioner’s reply brief is untimely and prohibited by S.CtPrae.R. XIV(1)(C). Accordingly,
IT IS ORDERED by the court, sua sponte, that petitioner’s reply brief be, and hereby is, stricken.